Citation Nr: 0002164	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for postoperative residuals of a lumbar diskectomy at L4-5 
and lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1993.

The current appeal arose from a March 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.  The RO, in pertinent part, denied 
entitlement to service connection for a left knee disorder, 
and granted entitlement to service connection for 
postoperative residuals of a lumbar diskectomy at L4-5 and 
lumbar strain, with assignment of a 20 percent evaluation.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
February 1997.

In July 1998 the Board denied entitlement to service 
connection for a left knee disorder, and remanded the issue 
of entitlement to an increased evaluation for the service-
connected disability of the low back to the RO for further 
development and adjudicative actions.

The RO scheduled the veteran for examinations in accordance 
with the Board's previous remand directives; however, the 
veteran responded that he had in fact reported for an 
initially scheduled examination.  The RO rescheduled the 
veteran for two more comprehensive examinations with a change 
of address; however, the veteran nonetheless failed to report 
for examinations and no correspondence to his latest address 
of record was returned to the RO as undeliverable.

The RO affirmed the denial of entitlement to an initial 
evaluation in excess of 20 percent for the service-connected 
disability of the low back in October 1999, and duly notified 
the veteran of its determination in a supplemental statement 
of the case of the same date.  The veteran was given the 
opportunity to make any comment referable to the denial 
action prior to a return of his case to the Board for further 
appellate review.  No further comment was received from the 
veteran.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The veteran without good cause failed to report for scheduled 
VA examinations associated with his increased rating claim 
for postoperative residuals of a lumbar spine diskectomy at 
L4-5 and lumbar strain.


CONCLUSION OF LAW

The veteran's claim of entitlement to an initial evaluation 
in excess of 20 percent for postoperative residuals of a 
lumbar spine diskectomy at L4-5 and lumbar strain is denied 
as a matter of law.  38 U.S.C.A. § 3.655 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
sustained a low back muscle strain in December 1992.  He 
sustained additional injury to the low back during the latter 
part of the month while on leave.

VA conducted a general medical examination of the veteran in 
July 1993.  He reported sustention of injury to the low back 
during a tug of war while participating in basic training.  
He was told that he pulled some muscles in his low back.  
Further examination disclosed a ruptured disk at L5-S1.  He 
stated that his pain never goes away, and he was unable to be 
employed because of chronic consistent pain.  On examination 
he had normal carriage, posture, and gait.  Straight leg 
raising was negative bilaterally.  

When the examiner pressed on his head very moderately with 
both hands, the veteran stated that this increased the 
pressure in his low back area.  Flexion was to 35 degrees.  
Extension backward was to 10 degrees.  Sideways bending was 
to 25 degrees on each side.  He stated that all of these 
movements resulted in pain.  A neurological examination of 
the lower extremities and back disclosed the Achilles reflex 
was to 2+ on each side.  The pertinent examination diagnosis 
was chronic low back pain.  The neurological examination was 
noted to be unremarkable.  The examiner recorded it may be 
that the scans show some abnormality as they very often do, 
but not necessarily the cause of the veteran's back pain.  X-
ray study of the lumbosacral spine was negative.

In an October 1993 letter on file, a private physical 
therapist noted the veteran had a herniated nucleus pulposus.

On file is a substantial quantity of VA and private clinical 
records dated during the early 1990's referable to treatment 
of symptomatology including low back pain.

VA conducted a medical examination of the veteran in June 
1994.  He was reported to have undergone a diskectomy by VA 
in April 1994.  Pertinent clinical findings disclosed that 
straight leg raising was negative.  The back was nontender.  
No spasm was present.  Reflexes were intact without clonus.  
Sharp dull distinction was intact and all dermatomes tested.  
Flexion of the spine was to 40 degrees and extension was to 8 
degrees.  Lateral flexion was to 15 degrees on the left and 
to 20 degrees on the right.  Gait was unimpeded without limp 
or difficulty.  Romberg test was negative.  Heel, gait, and 
hopping exacerbated his back pain.  He was able to walk on 
his toes and in tandem, both forwards and backwards, across 
the room without difficulty.  The pertinent diagnosis was 
status post percutaneous diskectomy of the lumbar spine.

VA conducted an orthopedic examination of the veteran in June 
1995.  He reported having reinjured his back while shoveling 
dirt in August 1994.  He currently had a Labor and Industries 
claim. He was in the process of settling the claim for $5000.  
He reported getting pain while lying down.  He claimed his 
mobility was limited quite often.  He felt his condition was 
static, without improvement.  He was currently employed 
driving a truck.  He stated it was quite a large truck.  He 
insisted that he must stop the truck every now and then 
because his back hurts and he must stretch.  He stated it 
bothered him to have sex and he loses his erection because of 
pain with pelvic tilting, but that if he attempts intercourse 
without pelvic tilting or back movement, orgasm can be 
achieved.  

On examination the veteran was described as a physically fit 
young man with heavily callused hands that had obviously been 
doing heavy work recently, as was evident by the complexion 
of his palmar skin.  He had an 80 pound grip bilaterally.  

There were no posture abnormalities, no deformity, and his 
back was without spasm.  Straight leg raising was positive at 
90 degrees on the left.  Forward flexion was to 40 degrees 
without pain, and 52 degrees with pain.  Extension was to 15 
degrees.  Left lateral flexion was to 18 degrees.  Right 
lateral flexion was to 20 degrees.  Rotation bilaterally was 
to 25 degrees.  Babinski test revealed no pathology.  Deep 
tendon reflexes were intact at the knees and the ankles.  
They were equal and symmetrical.  There was no clonus.  

Sensory evaluation revealed sharp/dull distinction was intact 
in all dermatomes tested.  Motor evaluation revealed normal 
strength, bulk and tone of both flexors and extensors, 
proximally and distally.  Gait was normal without limp or 
list.  Romberg was negative.  The diagnosis was lumbar 
strain, rule out radiculopathy.  The examiner recorded there 
seemed to be a bit of inconsistency between the veteran's 
reported back pain and his employment and the presentation of 
his palms.

The veteran underwent an official orthopedic examination for 
VA compensation purposes in August 1997.  The examiner noted 
that the claims file was reviewed.  No x-rays were available 
or other studies such as myelogram, computerized tomogram 
(CT), or magnetic resonance imaging (MRI) scans.  The claims 
file was noted to contain a report of January 1993 CT 
myelogram with a clinical impression of central bulging disc 
at L4-5 and a right posterolateral herniated disc at L5-S1.  
He complained of a "dull pain in the low back all the 
time", and he usually had radiation into the left lower 
extremity extending to the left popliteal area.  

The veteran did not have significant increase in symptoms on 
coughing or sneezing, and he had no bowl or bladder 
difficulty.  His sitting tolerance was 11/2 hours, standing 
tolerance 10 minutes, walking tolerance one mile, and lifting 
tolerance 60 pounds.  He noticed pain increase on pelvic 
lifting during sexual intercourse.  At this time he had no 
persistent paresthesia but he did have intermittent feelings 
of weakness in his back and legs during times when he was 
having pain and he also had limited motion of his back.

In 1995 while shoveling the veteran sustained an industrial 
injury which was felt to have "aggravated his old injury".  
This was "settled" in 1996 for $2000.  He was currently a 
"wellness consultant" and did no manual labor.  His fitness 
activities included "working out with weights" and bike 
riding but he complained that he was unable to snow ski or do 
any jumping sports due to back and left lower extremity pain.

On examination the veteran was described as a very well-
developed and well-nourished 25 year old male in no apparent 
distress at rest.  He was 70 inches tall with a weight of 171 
pounds.  He had a normal gait and was able to heel and toe 
walk easily.  There were no noticeable postural abnormalities 
or fixed abnormalities in his back, but on forward bend he 
developed muscle spasm.  Range of motion was limited to the 
thoracolumbar spine with forward flexion to 45 degrees, 
backward extension to 10 degrees, left lateral flexion to 37 
degrees, and right lateral flexion to 32 degrees.  Trunk 
rotation bilaterally was to 35 degrees.

Lower extremity reflexes were patellar 3+ symmetric 
bilaterally.  Achilles was 2+ symmetric bilaterally.  
Straight leg raising was limited to 45 degrees to the right 
and to 60 degrees to the left.  There was a 1 centimeter 
incision in the right lumbosacral paravertebral area.  He had 
a slight pelvic tilt down on the right.  Lower extremity 
sensation and motor power and pulses were normal.  Leg 
lengths were essentially equal.  The examiner noted he would 
report further upon additional diagnostic studies.  Magnetic 
resonance studies were undertaken in January 1998.

In a January 1998 addendum to his August 1997 examination 
report, the examiner reported that x-ray studies of the 
lumbar spine revealed mild degenerative disk disease at L4-5, 
and were otherwise normal.  The MRI study at L4-5 revealed 
mild concentric bulging of the disk, slightly more prominent 
laterally.  Also noted was moderate narrowing neural foramen 
bilaterally as seen, L4-5 due to bulging disk.  Hypertrophic 
changes caused mild narrowing of neural foramen of L3-4 level 
in asymmetric fashion.

As the Board noted earlier, the veteran did not report for 
two additionally scheduled examinations.  He did not contact 
the RO and explain his failure to report for the 
examinations, and no correspondence was returned to the RO as 
undeliverable.


Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are : interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant; 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity; 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minim compensable 
rating for the joint.  Crepitation either in the soft tissue 
such as tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  38 C.F.R. § 4.59.


The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment 
of an initial rating following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.

With regard to the veteran's request for an initial increased 
schedular evaluation, the Board will consider the factors as 
enumerated in the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).


A 20 percent evaluation may be assigned for moderate 
limitation of motion of the lumbar spine.  A maximum 
schedular evaluation of 40 percent may be assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a; 
Diagnostic Code 5292.

A 20 percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation may be assigned for severe intervertebral 
disc syndrome with recurrent attacks with intermittent 
relief.  A 60 percent evaluation may be assigned for 
pronounced intervertebral disc syndrome.  38 C.F.R. § 4.71a; 
Diagnostic Code 5293.

A 20 percent evaluation may be assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion.  A 40 percent evaluation may be 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral spine motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5295.

A 40 percent evaluation may be assigned for favorable 
ankylosis of the lumbar spine.  A 50 percent evaluation may 
be assigned for unfavorable ankylosis of the lumbar spine.  
38 C.F.R. § 4.71a; Diagnostic Code 5289.

The Court has held that Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain 
with flare-ups with limitation of motion is proper.

The VA General Counsel in a precedent opinion has held that 
Diagnostic Code 5293 for intervertebral disc syndrome 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45 is warranted.  VAOPGCPREC 36-97.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  

According to this regulation, it is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to these elements.  In addition, the regulations state that 
the functional loss may be due to pain, supported by adequate 
pathology and evidence by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part of which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful movement is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for that joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause, the claim 
shall be denied, without review of the evidence of record.  
38 C.F.R. § 3.655.

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q) 
(1999).


Analysis

The record reflects that in July 1998 the Board, after 
adjudicating the then pending issue of entitlement to service 
connection for a left knee injury, remanded again the claim 
of entitlement to an increased evaluation for the veteran's 
service-connected low back disability.  

The Board remanded the case again to the RO because the 
previous February 1997 remand directives had not been 
complied with, and consequently the Board was unable to reach 
a determination as to the issue of entitlement to an 
increased evaluation for the low back disability.

The RO complied with the Board's July 1998 remand directives 
and scheduled the veteran for adtional examination in January 
1999.  The RO reported that the veteran did not appear for 
the examination; however, in later correspondence the veteran 
advised that he did in fact report for the scheduled 
examination.  The RO again schduled the veteran on two 
subsequent occasions in 1999 for an examination of his low 
back disability with notification to the veteran of same at 
his newly furnished address. 

The veteran neither reported for the examinations, nor did he 
reply to the final supplemental statement of the case issued 
by the RO prior to a return of the case to the Board for 
further appellate review.  No mail was returned to the RO as 
undeliverable.  Neither the veteran nor his service 
representative have offered an excuse for the failure of the 
veteran to report for the examination scheduled on the last 
two occasions in 1999.

A review of the pertinent criteria reported above shows that 
without the detailed orthopedic information which could have 
been obtained as a result of additional examination of the 
veteran, the Board is unable to reach a determination as to 
the true nature and extent of severity of the service-
connected low back disability.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran did not contact the RO to give adequate reasons 
for not reporting for the last two scheduled examinations, 
the Board is satisfied that he failed to report to the 
scheduled VA examinations without good cause.  38 C.F.R. 
§ 3.655.  Therefore, the Board finds that the veteran's claim 
for an initial evaluation in excess of 20 percent for 
postoperative residuals of a lumbar spine diskectomy at L4-5 
and lumbar strain must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); 38 C.F.R. § 3.655.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for postoperative residuals of a lumbar spine diskectomy at 
L4-5 and lumbar strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

